Case 1:20-cv-00412-MU Document 21 Filed 03/23/21 Page 1 of 1                PageID #: 813




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

BEVERLY HALL o/b/o AJLH,                  :

       Plaintiff,                         :

vs.                                       :      CA 20-0412-MU

ANDREW M. SAUL,                           :
Commissioner of Social Security,
                                          :
       Defendant.
                                       JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that the decision of the Commissioner

of Social Security denying Plaintiff benefits be reversed and remanded pursuant to

sentence four of 42 U.S.C. § 405(g), see Melkonyan v. Sullivan, 501 U.S. 89, 111 S.Ct.

2157, 115 L.Ed.2d 78 (1991), for further proceedings not inconsistent with this decision.

See also 42 U.S.C. § 1383(c)(3) (“The final determination of the Commissioner of Social

Security after a hearing under paragraph (1) shall be subject to judicial review as provided

in section 405(g) of this title to the same extent as the Commissioner’s final

determinations under section 405 of this title.”). The remand pursuant to sentence four of

§ 405(g) and 42 U.S.C. § 1383(c)(3) makes the Plaintiff a prevailing party for purposes of

the Equal Access to Justice Act, 28 U.S.C. § 2412, Shalala v. Schaefer, 509 U.S. 292,

113 S.Ct. 2625, 125 L.Ed.2d 239 (1993), and terminates this Court’s jurisdiction over this

matter.

       DONE this the 22nd day of March, 2021.

                                           s/P. Bradley Murray
                                          UNITED STATES MAGISTRATE JUDGE
